In a matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated March 11,1982, which, inter alia, (1) awarded her pendente lite maintenance of $100 per week and child support of $50 per week per child, for periods during which the child actually resides at the marital residence, and (2) denied her application for exclusive use and occupancy of the marital residence. Order affirmed, without costs or disbursements. An expeditious trial would best serve the interests of the parties. Titone, J. P., Mangano, Weinstein and Boyers, JJ., concur.